Citation Nr: 0526142	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to VA death pension benefits for surviving 
spouse.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969; he died in May 2001.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, denying the appellant's claim.  The appellant and 
her representative appeared before the undersigned Veterans 
Law Judge at a hearing at the RO in June 2003.

At the hearing, the appellant raised the issues of 
entitlement to service connection for cause of the veteran's 
death and entitle to service connection for lung cancer due 
to Agent Orange exposure for accrued purposes only.  The 
appellant indicated that she would file claims on those 
issues at the RO; thus, such issues are referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the hearing, the appellant testified that she only 
received Social Security income and had high medical bills.  
She advised she would submit medical expenses for 2002, 2003, 
2004, and 2005.  In July 2005, the appellant submitted 
prescription expenses for the years in question along with 
waiver of RO jurisdiction.  However, she did not submit any 
other medical expenses, such as doctor's bills, receipts, or 
cancelled checks for those periods.  She did note that she 
was receiving ongoing medical treatment, which is shown by 
her extensive prescriptions.  It is not clear that the 
appellant understood that she was to submit copies of all her 
medical expenses including doctor's bills.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income. 38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273. Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded. 38 C.F.R. § 3.271. For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12. 38 C.F.R. § 3.273(a). 
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income. 38 
C.F.R. § 3.271(c).

Under the duty to assist, further development is necessary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) ; 38 
C.F.R. §§ 3.159, 3.326 (2004).  See Pelegrini v. Principi, 18 
Vet.App.112 (2004); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

Accordingly, this matter is REMANDED for the following 
actions:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. § 
3.159, the RO/AMC must notify the 
appellant of what information and 
evidence are still needed to substantiate 
her claim for death pension benefits.  
The appellant must also be notified what 
portion of any necessary evidence VA will 
secure, and what portion she must submit. 
She must also be advised to submit all 
pertinent evidence not already on file 
that she has in her possession, and that, 
if requested, VA will assist her in 
obtaining pertinent records or other 
evidence, provided that she furnishes 
sufficient, identifying information and 
authorization.

2. The AMC/RO must request in writing 
that the appellant identify all expenses 
or exclusions from her countable income 
for VA purposes for each annualized 12-
month period from May 2001 to present. 
The AMC/RO must request that the 
appellant furnish documentary evidence of 
the existence of each such expense or 
exclusion and the payment of each and 
every expense, through copies of bills, 
invoices, cancelled checks, credit card 
receipts, etc.

3. Upon receipt of such data, the RO/AMC 
must ascertain in writing whether any 
verified expense or exclusion during each 
12-month annualized period from May 2001 
to present reduces the appellant's 
countable income for VA purposes for any 
such 12-month period and whether the 
appellant is entitled to VA death pension 
benefits.

4.  After completion of the above, the 
RO/AMC must readjudicate the appellant's 
claim on the basis of all of the evidence 
of record and all governing legal 
authority. If the benefit sought on 
appeal remains denied, the appellant and 
her representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




